DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the term "basic electrical needs" in claims 1 and 12 is a relative term which renders the claim indefinite.  The term "basic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "beyond the baseline power bus" in claims 1 and 12 is a relative term which renders the claim indefinite.  The term "beyond" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-4, 6-11, 13-14, and 16-19 are rejected based on their respective dependence on claims 1 and 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5977645 to Glennon in view of US 20170328282 A1 to Jensen et al. 
Regarding claim 1, Glennon discloses a system comprising:
an electric generator (Fig. 2: 120) operatively coupled to an engine (82) of the aircraft; 
a baseline power bus (122) configured to accommodate basic electrical needs (400Hz) of the baseline version of the aircraft and distribute electricity to one or more baseline electric loads (128), the electric generator supplying electricity to the baseline power bus when the electric generator is driven by the engine (through gearbox 92); 
an electric starter generator (88) operatively coupled to the engine, the electric starter generator being configured to operate as a motor (starter) to start the engine and to operate as a generator (generator) when driven by the engine; and 
a supplemental power bus (86) configured to distribute electricity to one or more supplemental electric loads (85 and 87) different from the one or more baseline electric loads (128), the supplemental power bus (86) being independent from the baseline power bus (122), the supplemental power bus providing generating capacity that is beyond the baseline power bus of the baseline version of the aircraft being converted (column 6, lines 42-44), the electric starter generator supplying electricity to the supplemental power bus when the electric starter generator is driven by the engine (through gearbox 92).
However, it fails to disclose the supplemental power bus is connectable to a battery for powering the electric starter generator during starting of the engine, said battery further providing electricity for a direct current starter operatively connected to an auxiliary power unit of the specialized aircraft.
Jensen et al. teaches the supplemental power bus (Fig. 1: 109) is connectable to a battery (110) for powering the electric starter generator (108) during starting of the engine (101), said battery (110) further providing electricity for a direct current starter (114) operatively connected to an auxiliary power unit (115/121) of the specialized aircraft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the battery as disclosed by Jensen et al. to the battery disclosed by Glennon.
One would have been motivated to do so for an additional starter power source and to power additional power units.
Regarding claim 2, Glennon discloses the electric generator and the electric starter generator are operatively coupled to the engine via separate mounting pads on a same accessory gearbox (Fig. 2: 92).
Regarding claim 6, Glennon discloses the supplemental power bus (Fig. 2: 86) is connectable to an electric generator (90) operatively coupled to an auxiliary power unit (84).
Regarding claim 7
Regarding claim 11, Glennon discloses an aircraft (title) comprising the electrical system as defined in claim 1.
Regarding claim 12, Glennon discloses a method comprising:
generating electricity using an electric generator (Fig. 2: 120) operatively coupled to an engine (82) of the aircraft; 
supplying the electricity generated using the electric generator to a baseline power bus (122) configured to accommodate basic electrical needs (400Hz) of the baseline version of the aircraft; 
generating electricity using an electric starter generator (88) operatively coupled to the engine; and 
supplying the electricity generated using the electric starter generator to a supplemental power bus (86) independent from the baseline power bus (122), the supplemental power bus providing generating capacity that is beyond the baseline power bus of the baseline version of the aircraft being converted (column 6, lines 42-44).
However, it fails to disclose connecting the supplemental power bus to a battery for powering the electric starter generator during starting of the engine, said battery further providing electricity for a direct current starter operatively connected to an auxiliary power unit of the specialized aircraft.
Jensen et al. teaches connecting the supplemental power bus (Fig. 1: 109) to a battery (110) for powering the electric starter generator (108) during starting of the engine (101), said battery (110) further providing electricity for a direct current starter (114) operatively connected to an auxiliary power unit (115) of the specialized aircraft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the battery as disclosed by Jensen et al. to the battery disclosed by Glennon.
One would have been motivated to do so for an additional starter power source and to power additional power units.
Regarding claim 13, Glennon discloses transferring motive power from the engine to the electric generator and to the electric starter generator via a same accessory gearbox (Fig. 2: 92).
Regarding claim 16, Glennon discloses connecting the supplemental power bus (Fig. 2: 86) to an electric generator (90) operatively coupled to the auxiliary power unit (84) for powering the electric starter generator during starting of the engine.
Regarding claim 17, Glennon discloses connecting the supplemental power bus (86) to a power converter and controller (within 86) operatively coupled to a power source (119) external to the aircraft for powering the electric starter generator during starting of the engine.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5977645 to Glennon in view of US 20170328282 A1 to Jensen et al. as applied to claims 1 and 12 above and further in view of US 20170218848 A1 to Alstad et al. 
Regarding claims 3 and 14
However, it fails to disclose the electric starter generator is operatively coupled to the engine via an adaptor gearbox; and transferring motive power from the engine to the electric starter generator via an adaptor gearbox.
Alstad et al. teaches the electric starter generator is operatively coupled to the engine via an adaptor gearbox; and transferring motive power from the engine to the electric starter generator via an adaptor gearbox [0038].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of an adaptor gearbox as disclosed by Alstad et al. to the system/method disclosed by Glennon and Jensen et al.
One would have been motivated to do so for a more compact design. 
Claims 4, 8-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5977645 to Glennon in view of US 20170328282 A1 to Jensen et al. as applied to claims 1 and 12 above and further in view of US 20180112599 A1 to Dalal. 
Regarding claims 4 and 19, Glennon and Jensen et al. discloses a system/method as described above. 
However, it fails to disclose the electric generator and the electric starter generator are housed in a nacelle of the engine; and the electric generator and the electric starter generator are housed in a nacelle of the engine.
Dalal teaches the electric generator and the electric starter generator are housed in a nacelle of the engine; and the electric generator (Fig. 1: 36) and the electric starter generator (38) are housed in a nacelle (12) of the engine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the engine nacelle as disclosed by Dalal to the system/method disclosed by Glennon and Jensen et al.
One would have been motivated to do so for improved protection. 
Regarding claims 8-10 and 18, Glennon and Jensen et al. discloses a system/method as described above including the engine is a first engine, the electric generator is a first electric generator, the baseline power bus is a first baseline power bus, the one or more baseline electric loads are one or more first baseline electric loads, the electric starter generator is a first electric starter generator, the supplemental power bus is a first supplemental power bus and the one or more supplemental electric loads are one or more first supplemental electric loads; and the electric starter generator is a first electric starter generator and the engine is a first engine.
However, it fails to disclose the rest of the limitations from claims 8-10 and 18.
Dalal teaches:
a second electric generator (Fig. 2: 36) operatively coupled to a second engine (14) of the aircraft; a second baseline power bus (64) configured to distribute electricity to one or more second baseline electric loads (78), the second electric generator supplying electricity to the second baseline power bus when the second electric generator is driven by the second engine; a second electric starter generator (38) operatively coupled to the second engine, the second electric starter generator being configured to operate as a motor to start the second engine and to operate as a generator when driven by the second engine (starter/generator); and a second supplemental power bus (66) 
the first and second supplemental busses are configured to permit power transfer between the first and second supplemental busses (through distribution bus 44).
the first electric starter generator is connectable (through regulator 69) to receive electricity from the second electric starter generator during starting of the first engine.
supplying electricity (through regulator 69) to the first electric starter generator (19) from a second electric starter generator (38) operatively coupled to a second engine (14) during starting of the first engine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of a second identical electrical system and power transfer as disclosed by Dalal to the system/method disclosed by Glennon and Jensen et al.
One would have been motivated to do so for redundancy and backup power.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument of “Motor 114 of Jensen is not a starter operatively connected to an auxiliary power unit (APU). Furthermore, pump 115 is not an auxiliary power unit”, the Examiner respectfully disagrees. First, motor 114 is a starter because it receives power from battery 110 in order to start pump 115 (see paragraph [0017]). Second, pump 115 is an APU because it is part of Emergency Hydraulic Motor Pump (EHMP) 121 that provides power. The term auxiliary power unit is broad as it applies to any power unit that is not the main power unit. Therefore, it is possible for a system to have more than one APU. Jensen has a main power unit 101 and a further APU 105. However, EHMP 121 is also an APU because it also provides power, paragraph [0017]: “EHMP 121 provides power to operate first hydraulic system 112 during certain situations”.
In response to Applicant’s argument of “the variable frequency loads of Glennon are not beyond those of the baseline version of the aircraft”, the Examiner respectfully disagrees. Column 6, lines 42-44 disclose “The large aircraft motor and galley loads are moved to the variable frequency distribution system 86 so that the fixed frequency system can be smaller and less costly”. In Glennon, the variable frequency distribution system 86 refers to the supplemental power bus and the fixed frequency system (400Hz) refers to the baseline power bus 122. Glennon reads on the limitation “the supplemental power bus providing generating capacity that is beyond the baseline power bus of the baseline version of the aircraft being converted” because the cited 

Conclusion















































Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VIET P NGUYEN/Primary Examiner, Art Unit 2832